Title: To Benjamin Franklin from William Cooper, Jr., [c. 7] April 1778
From: Cooper, William Jr.
To: Franklin, Benjamin


Sir
Burdeux April [c. 7] 1778.
Inclosed I send you Letters that I brought in the Boston Frigate, which through Mistake I did not send by Capt. Palmes when he set out for Paris. The Letter to Joseph Hixon Esqr. is one that my Revd. Uncle wishes to be sent if possible likewise the one to Mr. Evans. The Letter from the Honble. John Hancock Esqr. recommending me to your Notice I send unseald. I am Sir with the Greatest Respect Your Obedient Humble Servant
Wm Cooper junr
To the Honble: Doctr. Franklin
 
Addressed: To / The Honble: Doctr. Franklin / Paris.
Notation: W. Cooper Junr. April 1778.
